DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In light of the Pre-Brief Appeal Conference Decision on June 10, 2022, prosecution is hereby reopened. Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-8, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamper et al. (US 2009/0081349 A1; March 26, 2009) in view of Becker, Rachel (“The science behind a perfectly-toasted marshmallow”, June 11, 2017, The Verge, Retrieved from Internet URL: < https://www.theverge.com/2017/6/11/15774634/marshmallows-smores-camping-camp-fire-summer-food-science>) and Colby (US 2009/0241784 A1; Oct. 1, 2009).
Regarding claim 1, Kamper discloses a method of preparing a food product, the method comprising drying a marshmallow to establish a crunchy marbit ([0004], [0009], [0016], [0074], [0108]). 
Kamper teaches drying as described above, but fails to teach further heating the crunchy marbit to a degree sufficient to toast and cause caramelization of at least one outer surface portion of the crunchy marbit. 
Becker teaches that heating a marshmallow to a degree sufficient to toast makes the sugar caramelize, which is a chemical reaction that produces the brown color and toasted flavor (page 3). Becker goes on to state that the caramelization of sugar contributes to rich brown color and complex flavors. 
Colby further teaches that it is well known in the art to heat a marshmallow to a degree sufficient to toast and cause caramelization of at least one outer surface portion of the crunchy marshmallow ([0018]-[0023]).
Therefore, as it is well known in the art to heat a marshmallow to a degree sufficient to cause caramelization and such process provides desirable color and flavor to the marshmallow, it would have been obvious to one of ordinary skill in the art to heat the crunchy marbit of Kamper to a degree sufficient to cause caramelization of the outer surface. Doing so would yield the predictable results if providing desirable color and flavor to the crunchy marbit. A marbit is still a marshmallow, which is well known in the art to be toasted, such as when making smores, and therefore, if a golden brown color and toasty flavor was desired, it would have been obvious to heat the crunchy marbit as such process is well known in the art as taught by Becker and Colby. 
Regarding claim 4, as stated above, Colby teaches a method of heating a marshmallow to caramelize the outer surface. Colby further teaches heating the marshmallow to a temperature of about 200 C ([0046]-[0047]), thus overlapping the claimed range of 193-233 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to heat the crunchy marbit of Kamper to a similar temperature as taught by Colby as Colby teaches that such temperature is known in the art to cause caramelization of an outer surface and therefore would predictably provide the same results to the crunchy marbit of Kamper. 
Regarding claims 5 and 7, Kamper further teaches mixing the marbit with a plurality of food pieces that can be an RTE cereal ([0016], [0109]).  
Regarding claim 8, as stated above, the combination of the prior art renders obvious a toasted crunchy marbit comprising a center portion and an outer surface portion, wherein the outer surface portion is tasted and caramelized. 
Regarding claims 11-13, Colby teaches that the marshmallow is toasted on all sides (e.g. multiple sides), including all outer sides. With respect to the uniformity of the toasting, it would have been obvious to vary the direct contact of the marbit with the heat to provide a desired uniformity of toasting. 
Regarding claims 14, 17-18 and 20, Kamper in view of Becker and Colby teach a RTE cereal (e.g. food snack) comprising a plurality of toasted crunchy marbits each having an outer surface portion toasted and caramelized and at least one additional food piece such as the RTE cereal pieces ([0016], [0109]).
Regarding claim 16, Colby teaches that the marshmallow is toasted on all sides (e.g. multiple sides), including all outer sides. With respect to the uniformity of the toasting, it would have been obvious to vary the direct contact of the marbit with the heat to provide a desired uniformity of toasting. 

Claims 2-3, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamper et al. (US 2009/0081349 A1; March 26, 2009), Becker, Rachel (“The science behind a perfectly-toasted marshmallow”, June 11, 2017, The Verge, Retrieved from Internet URL: < https://www.theverge.com/2017/6/11/15774634/marshmallows-smores-camping-camp-fire-summer-food-science>) and Colby (US 2009/0241784 A1; Oct. 1, 2009) as applied to claim 1 above, and further in view of Shimek et al. (US 2005/0013923 A1; Jan. 20, 2005).
Regarding claim 2, 9 and 15, Kamper teaches drying the marshmallow as described above, and further teaches drying it to a desired moisture content in order to establish a crunchy marbit, but fails to specifically teach the water activity of the crunchy marbit. 
Shimek discloses a method of preparing a food product, the method comprising drying a marshmallow to establish a marbit ([0011] and [0109]). Shimek teaches that the marbit is soft and not crunchy. Shimek, however, also teaches that conventional marbits are hard (e.g. crunchy) and have an equivalent moisture content as the soft marbit taught by Shimek. Shimek teaches that drying the marshmallow includes providing the marbit with a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 
As Shimek teaches that it is known in the art for crunchy marbits to have an equivalent moisture content as the soft marbits, it would have been obvious for the crunchy marbit of Kamper to have a similar water activity as taught by Shimek. Shimek clearly teaches that such water activity is suitable for a dried marbit and therefore would have bene obvious to process the crunchy marbit of Kamper such that it comprises a similar water activity. 
Regarding claims 3 and 10, as stated above, Shimek teaches that drying the marshmallow includes providing the marbit, which includes the center, with a water activity ranging from about 0.1 to 0.4 ([0012]), thus overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Shimek teaches that it is known in the art for crunchy marbits to have an equivalent moisture content as the soft marbits, it would have been obvious for the crunchy marbit of Kamper to have a similar water activity as taught by Shimek.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamper et al. (US 2009/0081349 A1; March 26, 2009), Becker, Rachel (“The science behind a perfectly-toasted marshmallow”, June 11, 2017, The Verge, Retrieved from Internet URL: < https://www.theverge.com/2017/6/11/15774634/marshmallows-smores-camping-camp-fire-summer-food-science>) and Colby (US 2009/0241784 A1; Oct. 1, 2009) as applied to claims 1 and 14 above, and further in view of Calandro et al. (US Patent No. 5,093,146; March 3, 1992).
Regarding claims 6 and 19, Kamper teaches mixing the marbit with a plurality of food pieces that can be an RTE cereal ([0016], [0109]), but fails to specifically disclose that the RTE cereal comprises a graham cracker flavored cereal and a chocolate flavored cereal. 
Calandro teaches a RTE cereal and further teaches a graham cracker flavored cereal and a chocolate flavored cereal (Example 4). 
As the prior art described above, Kamper in view of Becker and Colby, teach that it is know in the art to provide crunchy marbits in cereal and further that it would have been obvious to toast the crunchy marbit of Kamper to provide similar color and taste as toasted marshmallows which as used in making smores, it would have been obvious for the RTE cereal of Kamper to include a graham cracker flavored cereal and a chocolate flavored cereal as taught by Calandro. Doing so would yield the predictable result of providing a RTE cereal having a smore like taste due to the combined flavor of the toasted marbit, graham flavor and chocolate flavor. Smores are well known in the art and would have been obvious to mimic the smore flavor depending on taste preference. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791